DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on four applications filed in China on 1/3/2020. It is noted, however, that applicant has not filed certified copies of the applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (e.g., claim 6 would need to be amended to include all of the particulars of claims 1, 2, 3 and 5 assuming applicant intended for claim 5 to depend from claim 3 to overcome the clarity rejections).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-9 depend from claim 5 and are thus similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gnebner US2018/0259050.
Claim 1. Gnebner discloses an actuator for mechanically controlling drive mode of a differential in a drive train on a vehicle, the actuator comprising: a slide block (180 and/or 190 and/or 230 and/or 235) mounted to move linearly to control drive mode of a differential in a drive 5train on a vehicle; a slide block contact (portion of the block contacting “contact sensors”) on the slide block which moves with the slide block; and a plurality of stationary contacts (330.1, 330.2, 340.1 and/or 340.2) mounted relative to the slide block, wherein the slide block contact in a first position makes contact with a first of the stationary contacts and in a second position makes contact with a second of the stationary 10contacts; and an electrical circuit (300 and/or ECU and/or 
Claim 2. The actuator of claim 1, further comprising: 15an electronic motor rotationally driving a motor output shaft, the motor output shaft being coupled to the slide block such that rotation of the motor causes the slide block to move linearly.  
Claim 3. The actuator of claim 2, wherein the electronic motor (110) is mounted within a housing (40 and 300), and 20wherein the plurality of stationary contacts are on an outside (300) of the housing.  
Claim 4. The actuator of claim 3, wherein at least a portion of the electrical circuit which senses whether the slide block is in the first position or in the second position is on an inner side (top side of 300) of a wall (300) of the housing.  
Claim 5 (as best understood)1. The actuator of claim 2, wherein the actuator comprises a gear train (140) mounted within the interior volume of the housing (as best understood) and driven by the motor output shaft (as best understood) to reduce angular movement 15and increase torque of the motor output shaft to a gear train output (output of 140), with the gear train output coupled to the slide block with a spring (220).  
Claim 10. The actuator of claim 2, wherein the connection between the motor output shaft and the motor comprises a spring (220).  
two-wheel-25drive contact point (point on one of the contacts), a four-wheel-drive contact point (point on another of the contacts) and a four-wheel-drive lock contact point (point on yet another of the contacts), all of which are aligned in a line parallel to the linear motion of the slide block (see linear arrangement in figures and written description).  The labels italicized above do not further limit the contacts to any specific structure but rather are mere intended functional uses of the actuator contacts, which the prior art actuator structure appears to be fully capable of performing.2 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gnebner US2018/0259050.
Claim 12.  Gnebner discloses that the actuator is for locking and unlocking a differential to control the drive mode of the differential in a drive train on a vehicle (see written description).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658  



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        
        2 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).  In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.